United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60328
                           Summary Calendar


NAVEED GILANI,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 319 896
                        --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Naveed Gilani, a native and citizen of Pakistan, petitions

this court for review of the Board of Immigration Appeals’ (BIA)

decision affirming the Immigration Judge’s (IJ) order of removal.

For the first time in his petition for review, Gilani contends

that he was denied procedural due process because the Notice to

Appear did not specify the time and place at which his removal

hearing would occur as required by 8 U.S.C. § 1229(a)(1)(G)(i).

He also contends that, without a specified time and place, the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60328
                                 -2-

Notice to Appear was jurisdictionally defective and the defect

was nonwaivable.

     Because Gilani failed to raise these issues before the BIA,

this court lacks jurisdiction to consider them.     See Wang v.

Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).     Further, because

Gilani did not contest his removability before the IJ, he may not

argue now that the IJ lacked jurisdiction over the removal

proceedings.    See Sohani v. Gonzales, No. 05-60435, 2006 WL

2004985 at *1 (5th Cir. July 13, 2006) (citing Qureshi v.

Gonzales, 442 F.3d 985, 990 (7th Cir. 2006)).

     For the first time in his petition for review, Gilani also

contends that the National Security Entrance/Exit Registration

Statute (NSEERS) violates the First, Fourth, and Fifth

Amendments.    Specifically, he argues that NSEERS’s requirement

that aliens from certain countries register with the Government,

in effect, discriminates on the basis of religion because most

registrants from those countries are Muslim and this alleged

discriminatory process results in the removal of those persons

from the United States.    Gilani also argues that his deportation

is an illegal apprehension that is unfair because it resulted

from his registration under NSEERS.     Because the BIA does not

have jurisdiction to decide the constitutionality of acts of

Congress, exhaustion is not required.      See Nehme v. INS, 252 F.3d

415, 421 (5th Cir. 2001).
                             No. 05-60328
                                  -3-

     This court and others have repeatedly upheld NSEERS’s

nationality classification against constitutional attack.     See

Ali v. Gonzales, 440 F.3d 678, 681 n.4 (5th Cir. 2006); Ahmed v.

Gonzales, 447 F.3d 433, 439 (5th Cir. 2006).    Further, Gilani

was found removable after he conceded that he violated the

immigration laws of the United States and not because of his

registration under NSEERS.    Therefore, Gilani’s constitutional

challenge to NSEERS does not provide a valid basis for granting

his petition for review.     See Ahmed, 447 F.3d at 439-40.

     Finally, Gilani does not address either of the claims raised

before the BIA, namely, that the Notice to Appear was

improvidently issued because it was not signed by an authorized

person or that the IJ erred in denying his motion for voluntary

departure.   Therefore, these claims are deemed abandoned.    See

Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

     Accordingly, Gilani’s petition for review is DENIED.